Case: 20-30125     Document: 00515610447          Page: 1    Date Filed: 10/21/2020




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            October 21, 2020
                                   No. 20-30125                              Lyle W. Cayce
                                                                                  Clerk

   Ellis Ray Hicks,

                                                             Plaintiff—Appellee,

                                       versus

   James M. LeBlanc, Secretary, Department of Public
   Safety and Corrections, individually and in his
   official capacity; Terry Lawson, Department of
   Corrections employee, individually and in his official
   capacity,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CV-108


   Before Graves, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ellis Ray Hicks brought a lawsuit under 42 U.S.C. § 1983 and
   Louisiana state law against the Louisiana Department of Public Safety and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30125     Document: 00515610447           Page: 2   Date Filed: 10/21/2020




                                    No. 20-30125


   Corrections (DPSC); James LeBlanc, individually and in his official capacity
   as the DPSC Secretary; and Terry Lawson, individually and in his official
   capacity as a DPSC employee. Hicks alleged that he was wrongfully detained
   for sixty days after the expiration of his prison sentence. The district court
   denied qualified immunity at the motion-to-dismiss stage, which LeBlanc and
   Lawson appealed. We conclude that the district court properly denied
   qualified immunity for Lawson but not for LeBlanc. Accordingly, we
   AFFIRM IN PART and REVERSE IN PART.
                                         I.
          On May 19, 2008, Hicks was arrested for second-degree battery in
   Louisiana and released on bond after five days of detention on May 23, 2008.
   He was sentenced to probation and later incarcerated on that charge from
   March 27, 2012 to May 23, 2013. Accordingly, he served approximately 428
   days in custody in Louisiana.
          On July 25, 2016, Hicks was arrested in Louisiana for a parole
   violation, stemming from a conviction in Arkansas for which he served 455
   days in Arkansas’ Faulkner County Jail. On January 3, 2017, after 163 days of
   pretrial detention, Hicks pled guilty to the violation in the Second Judicial
   District of Louisiana, which sentenced him to four years of hard labor and
   gave him credit for time served in Arkansas. Hicks served his sentence at the
   Claiborne Parish Detention Center. Hicks alleged that he should have been
   released on February 24, 2018.
          On February 23, 2017, Lawson, a DPSC employee at the David Wade
   Correctional Center, calculated Hicks’ sentence to end on February 28,
   2018. However, on March 10, 2017, Lawson recalculated the sentence to end
   on May 23, 2019, essentially removing the credit for time served in Arkansas.
          When Hicks questioned the new release date, he was told by Brian
   Flynn, Claiborne Parish Clerk of Court, that the DPSC would not give him




                                         2
Case: 20-30125        Document: 00515610447         Page: 3    Date Filed: 10/21/2020




                                     No. 20-30125


   credit for time served without an official document from the State of
   Arkansas showing the credits due. Lawson privately informed Hicks that he
   was not qualified to receive credit for time served.
          On June 23, 2017, with the help of friends and family, Hicks obtained
   a letter from the Arkansas Department of Corrections confirming his time
   served in Arkansas. The letter was copied to the Claiborne Parish Detention
   Center, the David Wade Correctional Center, and Flynn. On July 3, 2017,
   the letter was sent to Lawson, who recalculated the sentence to end on
   January 8, 2018.
          On July 11, 2017, because Hicks remained concerned that he was not
   receiving proper time-served credit, he filed a motion to clarify the record in
   the Second Judicial District Court. On August 15, 2017, the sentencing judge
   again ordered that Hicks’ sentence be “four (4) years of hard labor with
   credit for all time served, including the time served in the State of Arkansas.”
   On December 13, 2017, Lawson recalculated the sentence and concluded the
   release date to be July 11, 2018. Hicks alleged that Lawson purposely delayed
   the release date in retaliation to Hicks’ active pursuit of his timely release.
          On January 5, 2018, Hicks filed an Administrative Remedy Procedure
   regarding Lawson’s refusal to consider his time-served credit. On January 10,
   2018, Hicks filed a motion to enforce the judge’s order, which was granted
   on January 12, 2018. On February 6, 2018, a habeas hearing was held, in
   which the judge and the District Attorney confirmed that the sentence
   included time served in Arkansas, but the judge advised Hicks that she could
   do nothing else to help him and that he needed to file a lawsuit in Baton Rouge
   against the DPSC. Hicks continued to pursue relief regarding his release date.
   During this time, Lawson expressed to Hicks’ friends and family that “an
   awful lot of people were calling him” about Hicks; that “anyone who messes




                                           3
Case: 20-30125      Document: 00515610447          Page: 4    Date Filed: 10/21/2020




                                    No. 20-30125


   with me gets longer time”; and that “if someone keeps bothering me about
   their computations they can do more time.”
          On April 17, 2018, Hicks’ attorney called Lawson inquiring why Hicks
   had not yet been released. In a recorded phone call, Lawson advised the
   attorney that “judges have no say whatsoever to us applying our time comp
   laws,” and confirmed that Hicks was only getting 904 days of credit, which
   excluded time served in Arkansas. On April 20, 2018, Hicks’ attorney
   communicated with Jonathan Vining at the DPSC headquarters. On April 25,
   2018, Hicks was released from prison.
          On December 10, 2018, Hicks filed the instant action against the
   DPSC, LeBlanc, and Lawson, alleging, inter alia, that the defendants violated
   his Fourteenth Amendment and First Amendment rights, and that the DPSC
   and LeBlanc should be held liable for the DPSC’s practice of detaining
   prisoners beyond their release dates.
          Defendants filed a motion to dismiss under Federal Rule of Civil
   Procedure 12(c), asserting that: (1) Hicks’ claims for money damages against
   defendants in their official capacities were barred by Eleventh Amendment
   sovereign immunity; (2) his claims were barred under Heck v. Humphrey, 512
   U.S. 477 (1994); and (3) LeBlanc and Lawson were entitled to qualified
   immunity. The district court dismissed Hicks’ claims for monetary damages
   against defendants in their official capacities, but found no grounds to dismiss
   the other claims under Heck or the qualified immunity doctrine. LeBlanc and
   Lawson timely appealed. On appeal, Hicks filed a motion for sanctions under
   Federal Rule of Appellate Procedure 38.
                                           II.
          We have jurisdiction to review a district court’s order denying a
   motion to dismiss on the basis of qualified immunity to the extent that it turns
   on an issue of law. Brown v. Miller, 519 F.3d 231, 236 (5th Cir. 2008). “We




                                           4
Case: 20-30125      Document: 00515610447           Page: 5   Date Filed: 10/21/2020




                                     No. 20-30125


   review the district court’s denial of the qualified immunity defense de novo,
   accepting all well-pleaded facts as true and viewing them in the light most
   favorable to the plaintiff.” Id. “In an interlocutory appeal of a denial of
   qualified immunity, we have jurisdiction to consider only whether ‘a certain
   course of conduct would, as a matter of law, be objectively unreasonable in
   light of clearly established law.’” Id. (quoting Kinney v. Weaver, 367 F.3d 337,
   346 (5th Cir. 2004) (en banc)).
          Thus, to the extent that Appellants’ arguments rest on factual
   disputes (e.g., Hicks was “under-detained” rather than over-detained), “we
   have jurisdiction only to decide whether the district court erred in concluding
   as a matter of law that officials are not entitled to [qualified immunity] on a
   given set of facts.” Ramirez v. Escajeda, 921 F.3d 497, 499 (5th Cir. 2019)
   (quoting Rich v. Palko, 920 F.3d 288, 293 (5th Cir. 2019)). “We do not
   consider the correctness of the plaintiff’s version of the facts.” Id. at 500
   (internal quotation marks, alteration, and citation omitted).
                                         III.
          Appellants argue that the district court erred in denying their qualified
   immunity defense at the motion-to-dismiss stage. They assert that Hicks
   failed to adequately plead facts supporting his claims that Lawson over-
   detained him in violation of his Fourteenth and First Amendment rights, and
   that LeBlanc was deliberately indifferent to the practice of over-detention of
   DPSC inmates. We first address the Fourteenth Amendment claims asserted
   against both defendants, then turn to the First Amendment claim against
   Lawson.
                                         A.
          “The doctrine of qualified immunity protects government officials
   ‘from liability for civil damages insofar as their conduct does not violate
   clearly established statutory or constitutional rights of which a reasonable




                                          5
Case: 20-30125      Document: 00515610447           Page: 6    Date Filed: 10/21/2020




                                     No. 20-30125


   person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009)
   (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Courts conduct a
   two-step inquiry to determine whether state actors are entitled to qualified
   immunity. Id. at 232 (citing Saucier v. Katz, 533 U.S. 194, 201 (2001)). First,
   a court decides whether the facts that the plaintiff has alleged in her
   complaint show a violation of a constitutional right. Id. The next step is to ask
   whether the facts pleaded establish that a defendant’s actions were
   objectively unreasonable in light of clearly established law at the time of the
   alleged misconduct. Id. at 244. “The relevant, dispositive inquiry in
   determining whether a right is clearly established is whether it would be clear
   to a reasonable [official] that his conduct was unlawful in the situation he
   confronted.” Porter v. Epps, 659 F.3d 440, 445 (5th Cir. 2011) (quoting
   Saucier, 533 U.S. at 202).
                                          B.
          With respect to his Fourteenth Amendment claim, Hicks satisfied the
   first prong of the qualified immunity inquiry when he alleged that Lawson
   refused to consider judge-ordered time-served credit and caused Hicks to be
   incarcerated until April 25, 2018, approximately sixty days after the correct
   release date of February 24, 2018. The Fourteenth Amendment Due Process
   Clause is violated where a prisoner remains incarcerated after the legal
   authority to hold him has expired. See Douthit v. Jones, 619 F.2d 527, 532 (5th
   Cir. 1980) (“Detention of a prisoner thirty days beyond the expiration of his
   sentence in the absence of a facially valid court order or warrant constitutes
   a deprivation of due process.”); see also Porter, 659 F.3d at 445 (“[A] jailer
   has a duty to ensure that inmates are timely released from prison.”).
          Further, Lawson’s alleged actions were objectively unreasonable in
   light of clearly established law at the time of his misconduct. A prisoner’s
   right to timely release was clearly established well before 2017, when




                                          6
Case: 20-30125      Document: 00515610447           Page: 7     Date Filed: 10/21/2020




                                     No. 20-30125


   Lawson’s actions began to occur. See id. A reasonable DPSC employee also
   should have known to credit time served when calculating an inmate’s release
   date, where the court ordered such credit to be considered. See La. Code
   Crim. Proc. Ann. art. 883.1 (“The sentencing court may specify that the
   sentence imposed be served concurrently with a sentence imposed by a
   federal court or a court of any other state . . . .”); La. Code Crim. Proc.
   Ann. art. 880 (“A defendant shall receive credit toward service of his
   sentence for time spent in actual custody prior to the imposition of
   sentence.”); see also Boddye v. La. Dep’t of Corr., 175 So. 3d 437, 441 (La. Ct.
   App. 2015) (“It is well settled that the determination of the sentence a
   defendant is to serve, and what, if any, conditions are to be imposed on that
   sentence, is made by the trial judge, not the defendant’s custodian.”);
   Dorman v. Ward, 718 So. 2d 474, 476 (La. Ct. App. 1998) (holding that where
   an inmate is convicted of a new felony in Florida while on parole supervision
   on a prior offense in Louisiana, the sentencing court may give credit for time
   served in Florida toward his Louisiana sentence for parole revocation).
   Accordingly, the district court did not err in denying Lawson’s qualified
   immunity defense against Hicks’ Fourteenth Amendment claim.
                                          C.
          Having established that Hicks’ Fourteenth Amendment rights were
   violated when he was incarcerated approximately sixty days beyond his
   release date, we must next consider whether LeBlanc’s actions, in light of his
   duty to ensure an inmate’s timely release, were objectively unreasonable. See
   Porter, 659 F.3d at 447.
          A supervisory official may be held liable only if (1) he affirmatively
   participates in the acts that cause the constitutional deprivation, or (2) he
   implements unconstitutional policies that causally result in the constitutional
   injury. Id. at 446. “In order to establish supervisor liability for constitutional




                                           7
Case: 20-30125      Document: 00515610447            Page: 8    Date Filed: 10/21/2020




                                      No. 20-30125


   violations committed by subordinate employees, plaintiffs must show that
   the supervisor act[ed], or fail[ed] to act, with deliberate indifference to
   violations of others’ constitutional rights committed by their subordinates.”
   Id. (internal quotation marks and citation omitted, alterations and emphasis
   in original). “A failure to adopt a policy can be deliberately indifferent when
   it is obvious that the likely consequences of not adopting a policy will be a
   deprivation of constitutional rights.” Id. (quoting Rhyne v. Henderson Cty.,
   973 F.2d 386, 392 (5th Cir. 1992)). “A supervisor may also be liable for failure
   to supervise or train if: ‘(1) the supervisor either failed to supervise or train
   the subordinate official; (2) a causal link exists between the failure to train or
   supervise and the violation of the plaintiff’s rights; and (3) the failure to train
   or supervise amounts to deliberate indifference.’” Id. (quoting Goodman v.
   Harris Cty., 571 F.3d 388, 395 (5th Cir. 2009)).
          Deliberate indifference requires “proof that a municipal actor
   disregarded a known or obvious consequence of his action.” Connick v.
   Thompson, 563 U.S. 51, 61 (2011) (quoting Bd. of Comm’rs of Bryan Cty. v.
   Brown, 520 U.S. 397, 410 (1997)). To establish a state actor’s disregard, there
   must be “actual or constructive notice” “that a particular omission in their
   training program causes . . . employees to violate citizens’ constitutional
   rights” and the actor nevertheless “choose[s] to retain that program.” Id.
   (citation omitted). “A pattern of similar constitutional violations by
   untrained employees is ordinarily necessary to demonstrate deliberate
   indifference.” Id. at 62 (internal quotation marks and citation omitted).
          The complaint contained no allegations that LeBlanc affirmatively
   participated in the acts that caused Hicks’ constitutional deprivation.
   Instead, Hicks’ claim against LeBlanc was predicated on his conduct in (1)
   failing to promulgate adequate policies, and (2) failing to train and supervise
   DPSC employees. We must therefore consider whether LeBlanc’s alleged
   actions, or inaction, were objectively unreasonable in light of the clearly



                                           8
Case: 20-30125      Document: 00515610447           Page: 9   Date Filed: 10/21/2020




                                     No. 20-30125


   established law that a prison official must ensure an inmate’s timely release
   and that such an official may be liable for failure to promulgate policy or
   failure to train and supervise if he acted with deliberate indifference to
   constitutional rights. See Porter, 659 F.3d at 446.
          Whether LeBlanc acted with deliberate indifference is a close call.
   Hicks alleged that LeBlanc knew of the DPSC’s long history of over-
   detaining inmates; that DPSC employees used different methods to calculate
   release dates; and that the DPSC had not disciplined employees who
   miscalculated sentences. However, the alleged facts—which included
   processing delays, data errors, inconsistent calculation methodologies, and
   unspecified deficiencies—speak to the incompetence of DPSC employees
   and the lack of adequate training and supervision. Based on these allegations,
   LeBlanc could be held liable for incompetent over-detention, such as the
   failure to process a prisoner’s release or immediately compute an inmate’s
   sentence after being sentenced to time served. See Traweek v. Gusman, 414 F.
   Supp. 3d 847 (E.D. La. 2019); Grant v. Gusman, No. 17-2797, 2018 WL
   3869494 (E.D. La. Aug. 14, 2018). But it cannot be said that LeBlanc had
   notice that his employees were purposely disregarding sentencing orders out
   of retaliatory intent. The complaint was devoid of allegations supporting the
   reasonable inference that a pattern of intentional over-detention existed in the
   DPSC; that is, the alleged facts suggest a pattern of over-detention caused by
   quality control deficiencies and the lack of training and supervision, not a
   pattern of over-detention stemming from the blatant refusal to credit
   offenders with time served contrary to sentencing orders. In the absence of
   such a pattern, LeBlanc could not have acted with deliberate indifference to
   Lawson’s intentional sentencing miscalculation and over-detention of Hicks.
   Accordingly, the district court erred in denying LeBlanc’s defense of
   qualified immunity.




                                          9
Case: 20-30125     Document: 00515610447            Page: 10    Date Filed: 10/21/2020




                                     No. 20-30125


                                          D.
          We next address the First Amendment claim. To state a valid claim
   for retaliation, a prisoner must allege (1) a specific constitutional right, (2)
   the defendant’s intent to retaliate against the prisoner for his exercise of that
   right, (3) a retaliatory adverse act, and (4) causation. Butts v. Martin, 877 F.3d
   571, 588 (5th Cir. 2017). A plaintiff must “produce direct evidence of
   motivation” or “allege a chronology of events from which retaliation may
   plausibly be inferred.” Id.
          Hicks satisfied the first prong of the qualified immunity inquiry when
   he alleged that Lawson, in retaliation against Hicks for pursuing judicial
   remedies to confirm his timely release, extended his sentence by disregarding
   time-served credit (again). Prison officials may not retaliate against prisoners
   for exercising their constitutional rights, including a prisoner’s First
   Amendment right of access to the courts. Brewer v. Wilkinson, 3 F.3d 816, 820
   (5th Cir. 1993). “Filing grievances and otherwise complaining about the
   conduct of correctional officers through proper channels are constitutionally
   protected activities . . . .” Butts, 877 F.3d at 589 (citing Reese v. Skinner, 322
   F. App’x 381, 383 (5th Cir. 2009)). Protected activities include “exercising
   the right of access to the courts, or for complaining to a supervisor about a
   guard’s misconduct.” Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995).
          Under the second prong, Lawson’s actions were objectively
   unreasonable in light of clearly established law at the time of his misconduct.
   A prisoner’s right of access to the courts was clearly established well before
   Lawson’s actions occurred. See id. No reasonable DPSC employee could
   have assumed that she could retaliate against a prisoner and extend his
   sentence simply because he pursued judicial remedies to confirm his timely
   release. See id. The alleged chronology of the events and Lawson’s
   statements show the causal connection between Hicks’ constitutional




                                          10
Case: 20-30125     Document: 00515610447           Page: 11   Date Filed: 10/21/2020




                                    No. 20-30125


   activity and Lawson’s unlawful actions. Accordingly, the district court did
   not err in denying Lawson’s qualified immunity defense against Hicks’ First
   Amendment claim.
                                        IV.
          Lastly, we address Hicks’ motion for sanctions filed pursuant to
   Federal Rule of Appellate Procedure 38. Under Rule 38, a court of appeals
   may award “just damages and single or double costs” if it determines that an
   appeal is frivolous. Fed. R. App. P. 38. An appeal is frivolous “if the result
   is obvious or the arguments of error are wholly without merit.” Coghlan v.
   Starkey, 852 F.2d 806, 811 (5th Cir. 1988). We exercise our discretion not to
   grant sanctions under Rule 38 in this case. Though Lawson’s arguments on
   appeal lacked merit, LeBlanc’s appeal was successful and cannot be said to
   be frivolous. Accordingly, we deny the motion for sanctions.
                                        V.
          For the foregoing reasons, we AFFIRM the district court’s judgment
   denying qualified immunity for Lawson and REVERSE the judgment
   denying qualified immunity for LeBlanc. We DENY Appellee’s motion for
   sanctions.




                                         11